DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/092,370 filed 11/09/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2019119320. In fig. 3) WO 2019119320 discloses:
a suspension thrust bearing device (1), comprising: 
a lower support cap (60);
 an upper bearing cap (10); and 
at least one bearing (see 20, 30, 40, 50) arranged between the upper and lower caps, the upper bearing cap comprising an outer skirt (10A2, see fig. 2) radially surrounding the lower support cap (60), wherein the lower support cap (60) comprises at least one annular flange (66) extending towards the outer skirt (10A2 See fig. 2) of the upper bearing cap while remaining radially spaced apart from the outer skirt (10A2), the upper bearing cap further comprising at least one annular rib (18) extending axially towards an upper surface of the flange (66) of the lower support cap (60) while remaining axially spaced apart from the lower support cap (60), and 
the rib (18) being radially located between the outer skirt of fig) 10A2) of the upper bearing cap and the bearing.
Regarding claim 2, the rib (18) of the upper bearing cap (10) has a lower surface axially offset downwards with respect to an uppermost face (see drawing illustration) of the lower support cap (60).
Regarding claim 3, wherein the rib (18) of the upper bearing cap (10) has a lower surface axially offset downwards with respect to the outer diameter of the bearing.
Regarding claim 4, WO 2019119320 discloses, the upper bearing cap (10) comprises a radial portion (the radial upper surface) from which extends the outer skirt (10A2 of fig. 2) and having an upper surface and an opposite lower surface defining the 
Regarding claim 5, WO 2019119320 clearly discloses the labyrinth seal section between the seal projections (691, 692).
Regarding claim 6, WO (2019119320) clearly discloses the upper surface of the flange (66) extend obliquely.
Regarding claims 7-8, WO (2019119320) clearly discloses the lower cap (60) comprises a radial portion supporting and in contact with a lower ring (50) of the bearing and the flange extending radially outward from the radial portion.
Regarding claim 9, WO (2019119320) clearly discloses the lower support cap
comprises an annular rib (see 691) extending axially towards a radial portion of the
upper bearing cap while remaining axially spaced apart from the radial
portion, the rib (18) of the upper bearing cap (10) radially surrounding the annular
rib (691) of the lower support cap (60).
	Regarding claim 10, WO (2019119320) discloses the annular rib (691) extends
from a radial portion of the lower support cap (60) and projects axially
upward with respect to a free upper end of the lower ring (50) of the bearing.

    PNG
    media_image1.png
    782
    930
    media_image1.png
    Greyscale

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656